

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
                                                                                               
 

   Exhibit 10.27


 


 
ACXIOM CORPORATION
 


 
NON-QUALIFIED DEFERRAL PLAN
 
(Amended and Restated Effective January 1, 2009)
 



 
 

--------------------------------------------------------------------------------

 

ACXIOM CORPORATION
NON-QUALIFIED DEFERRAL PLAN
 
TABLE OF CONTENTS
 
ARTICLE 1
PURPOSE, DEFINITIONS AND CONSTRUCTION 
1

 
 
1.1
Purpose of the Plan 
1

 
 
1.2
Definitions 
1

 
 
1.3
Construction 
3

 
ARTICLE 2
ELIGIBILITY 
3

 
 
2.1
Eligibility Requirements 
3

 
 
2.2
Termination of Eligibility 
3

 
ARTICLE 3
CONTRIBUTIONS TO THE PLAN 
3

 
 
3.1
Participant Contributions 
3

 
 
3.2
Matching Contributions 
4

 
 
3.3
Establishing of Account 
4

 
ARTICLE 4
ALLOCATION AND INVESTMENT 
5

 
 
4.1
Allocation 
5

 
 
4.2
Establishment of Trust 
5

 
 
4.3
Allocation of Investment Earnings 
5

 
ARTICLE 5
DETERMINATION OF PAYMENT OF ACCOUNT 
5

 
 
5.1
Vesting of Account 
5

 
 
5.2
Determination of Account 
6

 
 
5.3
Timing of Payment 
6

 
 
5.4
Unforeseeable Emergency 
7

 
 
5.5
Payment Election 
7

 
 
5.6
Distribution Delay for Specified Employees 
8

 
 
5.7
Beneficiaries 
8

 
ARTICLE 6
MISCELLANEOUS 
8

 
 
6.1
Administration of the Plan 
8

 
 
6.2
Claims 
8

 
 
6.3
Amendment of the Plan 
10

 
 
6.4
Termination of the Plan 
11

 
 
6.5
Withholding 
11

 
 
6.6
Domestic Relations Orders 
11

 
 
6.7
Notices to Participants 
12

 
 
 

--------------------------------------------------------------------------------

 
 
6.8
Non-Alienation 
12

 
 
6.9
Arbitration 
12

 
 
6.10
Law Governing 
12

 
 
6.11
Validity 
12

 
 
6.12
Status of Participants 
12

 
 
6.13
Effect on Successors in Interest 
12

 



 
ii 

--------------------------------------------------------------------------------

 

ARTICLE 1                      
 


 
PURPOSE, DEFINITIONS AND CONSTRUCTION
 
1.1  
Purpose of the Plan

 
This Plan is established by the Employer to permit certain management or highly
compensated employees to defer a percentage of their Compensation.  This Plan is
not intended to, and does not, qualify under Sections 401(a) and 501(a) of the
Internal Revenue Code of 1986, as amended, and is designed to be a “top hat”
plan under Section 201(2) of the Employee Retirement Income Security Act of
1974.
 
1.2  
Definitions

 
The following terms, when found in the Plan, shall have the meanings set forth
below:
 
(a)  
Account:  All amounts credited under the terms of the Plan to a Participant, the
rights to which are determined under the Plan.

 
(b)  
Account Balance:  At any time, the total of all amounts credited under the terms
of the Plan to a Participant, the rights to which are determined under the Plan.

 
(c)  
Beneficiary:  The individual(s) and/or trust(s) entitled to receive benefits
under the Plan upon the death of a Participant.

 
(d)  
Code:  The Internal Revenue Code of 1986, as it may be amended from time to
time, including any successor.

 
(e)  
Compensation:  The total cash remuneration paid by the Employer during each Plan
Year, as reported on Form W-2 or its subsequent equivalent, including bonuses,
fees, commissions, amounts deferred under Code Sections 401(k) and 125, and
amounts deferred under any other non-qualified program of salary
reduction.  Compensation hereunder shall not be subject to any limitations
applicable to tax qualified plans, such as pursuant to Code Section 401(a)(17)
or 415.

 
(f)  
Disability:  A physical or mental condition of a Participant resulting from
bodily injury, disease or mental disorder which renders him incapable of
continuing his usual and customary employment with the Employer.  The
determination of Disability shall be made by a licensed physician chosen by the
Employer.

 
(g)  
Effective Date:  The original effective date was January 1, 2006.  This amended
and restated plan is effective January 1, 2009.

 
(h)  
Eligible Employee:  A person employed by the Employer or by any member of a
“controlled group” (as defined in Code Section 414(b)) or any entity under
“common control” (as defined in Code Section 414(c)) who is a participant in the
Retirement Savings Plan and who is a highly compensated employee within the
meaning of Code Section 414(q) and the Department of Treasury regulations
thereunder or any other person designated as a Participant in writing by the
President of the Employer or the Employer’s Board of Directors whether by name,
position or in any other matter; provided, however, such designated person is a
member of the select group of management or a highly compensated employee within
the meaning of Section 201 of the Employee Retirement Income Security Act of
1974 and the regulations and rulings promulgated thereunder by the Department of
Labor.

 
 
 

--------------------------------------------------------------------------------

 
(i)  
Employer:  Acxiom Corporation, a corporation organized and existing under the
laws of the State of Delaware, and any successor or successors.

 
(j)  
Fiscal Year Compensation:  Compensation relating to a period of service
coextensive with one or more consecutive tax years of the Employer, of which no
amount is paid or payable during the Employer’s taxable year or years
constituting the period of service (including, for example, a bonus based on the
fiscal year but excluding base salary).

 
(k)  
Participant:  An Eligible Employee who has met the requirements of Section 2.1
hereof, and whose participation has not been terminated.

 
(l)  
Performance-Based Compensation:  Compensation that is paid contingent upon an
Employee satisfying pre-established organization or individual performance
criteria over a period of at least 12 months consistent with Section 409A of the
Code and regulations promulgated thereunder.

 
(m)  
Plan:  The Acxiom Corporation Non-Qualified Deferral Plan, as set forth herein,
and as it may be amended from time to time.

 
(n)  
Plan Year:  The twelve month period beginning on January 1 and ending on
December 31 of each year.

 
(o)  
Retirement Savings Plan:  The Acxiom Corporation Retirement Savings Plan.

 
(p)  
Specified Employee:  Any employee or former employee (including any deceased
employee) who, as of the date of such person’s termination of employment from
the Employer, was an officer having annual compensation greater than the
adjusted limit specified in Code Section 416(i) ($160,000 for 2009), a
five-percent owner of the Employer or a one-percent owner of the Employer having
annual compensation of more than $150,000.  No more than 50 employees shall be
treated as officers.  For this purpose, annual compensation means compensation
within the meaning of Section 415(c)(3) of the Code.  The determination of who
is a Specified Employee will be made in accordance with Code Sections 416(i) and
409A, including regulations and guidance issued thereunder.

 
(q)  
Trust:  The irrevocable trust agreement executed by the Employer in connection
with this Plan which shall hold the amounts contributed to this Plan, and which
shall provide that its assets shall be subject to the claims of the Employer’s
creditors.

 


 
2

--------------------------------------------------------------------------------

 
 
1.3  
Construction

 
The masculine gender, where appearing in the Plan, shall be deemed to include
the feminine gender, and the singular may indicate the plural, unless the
context clearly indicates the contrary.  The words “hereof,” “herein,”
“hereunder” and other similar compounds of the word “here” shall, unless
otherwise specifically stated, mean and refer to the entire Plan, not to any
particular provision or Section.  Article and Section headings are included for
convenience of reference and are not intended to add to, or subtract from, the
terms of the Plan.
 
ARTICLE 2                      
 


 
ELIGIBILITY
 
2.1  
Eligibility Requirements

 
An Eligible Employee participates in the Plan upon the date of his timely
execution of a written election under Section 3.1 after notification from the
Employer of his eligibility.
 
2.2  
Termination of Eligibility

 
A Participant will become ineligible to continue to participate in the Plan when
he is no longer an Eligible Employee or on his termination of employment from
the Employer.
 
ARTICLE 3                      
 


 
CONTRIBUTIONS TO THE PLAN
 
3.1  
Participant Contributions

 
Each Participant desiring to defer Compensation hereunder shall make a written
election to reduce his Compensation otherwise to be paid to him in cash, which
election must be made prior to the first day of the Plan Year to which the
election relates; provided, however, a Participant may make a written election
to defer Fiscal Year Compensation at such times permitted by the Employer but in
no event on or later than the first day of the Employer’s first fiscal year to
which such election relates.  A Participant may also elect to defer any
Performance-Based Compensation otherwise payable to him by making a written
election to reduce his Performance-Based Compensation otherwise to be paid to
him in cash, which election must be made at such time as designated by the
Employer but in no event later than six months before the end of the performance
period (e.g., June 30th for a calendar year performance period).
 
Notwithstanding the foregoing, in the case of the first year an Employee becomes
an Eligible Employee, the Eligible Employee must make a written election to
defer his Compensation otherwise to be paid to him in cash within 30 days of
eligibility and only with respect to services to be performed subsequent to the
election.
 
A Participant may elect to reduce his Compensation in whole percentages up to
90% of Compensation for the Plan Year, minus any deferrals to the Retirement
Savings Plan, and may make separate elections with respect to his fixed
Compensation and his variable Compensation; provided, however, the Employer may
reduce the maximum percentage of Compensation that can be deferred for future
Plan Years by an announcement in writing to all applicable Participants prior to
the first day of the Plan Year for which the reduced limit is effective.  Any
election made under the terms of this Section 3.1 shall be irrevocable for the
Plan Year for which it is made.  All
 
 
3

--------------------------------------------------------------------------------

 
elections shall remain in effect for all future Plan Years in which the
Participant remains an Eligible Employee; however, the election may be amended
or revoked to defer Compensation as of the first day of any subsequent Plan Year
if such amendment or revocation is executed prior to the first day of such Plan
Year, or, for Performance-Based Compensation, no later than six months before
the end of the performance period.
 
Notwithstanding the foregoing, Participant deferrals hereunder shall stop if the
Participant receives a distribution because of an unforeseeable emergency under
Section 5.4.  A Participant may request that his deferral election under the
Plan be cancelled if he receives a distribution because of an unforeseeable
emergency under the Acxiom Corporation Non-Qualified Matching Contribution Plan,
because of a hardship distribution, if available, under the Retirement Savings
Plan or on account of the Participant’s Disability.  If elections are cancelled,
a Participant will be allowed to execute a new deferral election under this
Section 3.1 effective as of the next Plan Year.
 
The Employer shall contribute to the Trust the amounts reduced from the
Participants’ Compensation (“Salary Reduction Contributions”), less an amount
withheld for purposes of satisfying Code Section 3121, as soon as
administratively feasible after the amounts would otherwise have been paid to
the Participants; provided, however, Participants shall have no preferred claim
in or any beneficial ownership in any assets of the Trust.
 
3.2  
Matching Contributions

 
For each Plan Year, until a Participant’s Deferred Compensation (as defined in
the Retirement Savings Plan) is limited under the Retirement Savings Plan by
reason of Code Section 401(a)(7), 402(g) or 415, the Employer will make matching
contributions for each payroll period to a Participant’s Account under the Plan
equal to:
 
 
(a)
50% of the Participant’s Salary Reduction Contributions withheld under
Section 3.1 hereof plus the Participant’s Deferred Compensation withheld under
the Retirement Savings Plan for such payroll period, which total shall not
exceed six percent (6%) of the Participant’s total Compensation for the payroll
period, minus

 
 
(b)
the matching contribution allocated to the Participant’s account under the
Retirement Savings Plan on account of the amounts deferred under subsection (a).

 
Once a Participant’s Deferred Compensation under the Retirement Savings Plan is
limited by reason of Code Section 401(a)(17), 402(g) or 415, the Participant
shall be ineligible for the matching contribution hereunder but shall instead
receive the contribution under the Non-Qualified Matching Contribution Plan as
described therein.
 
3.3  
Establishing of Account

 
Each Participant herein shall have maintained in his name a bookkeeping Account,
to which shall be credited his Salary Reduction Contributions and Matching
Contributions made under the terms of this Article.  A Participant’s Account
shall reflect his share of such contributions, including his allocable share of
any gains and losses pursuant to Section 4.3 hereof.
 
 
4

--------------------------------------------------------------------------------

 
ARTICLE 4                      
 


 
ALLOCATION AND INVESTMENT
 
4.1  
Allocation

 
Contributions made pursuant to Sections 3.1 and 3.2 hereof shall be allocated to
the Account of the Participant from whose Compensation such amounts were reduced
and for whom the Employer made Matching Contributions on account of the
Participant’s Salary Reduction Contributions under Section 3.1.
 
4.2  
Establishment of Trust

 
The Employer shall establish the Trust with regard to the Accounts hereunder,
designed to be an irrevocable grantor trust under Code Section 671.
 
4.3  
Allocation of Investment Earnings

 
Assets contributed to the Trust shall be invested in the sole discretion of the
trustee of the Trust and Participants shall have no right to direct the
investment of assets in the Trust or in the Account.
 
However, Accounts shall be credited with earnings (or losses) (the “Deemed
Earnings”) equal to the amount that would have been earned (or lost) had the
Accounts been invested in the investments as selected by the Participants from a
menu of investment options reasonably equivalent to the investments available
under the Retirement Savings Plan.  The Participants shall notify the Employer
via such telephonic or other form of notification as shall be determined by the
Employer as to how the Participants would invest the Accounts if Participants
could direct the investments.  If no such deemed investments are selected by the
Participants, the Deemed Earnings shall be determined as if the Accounts were
invested in the default investment vehicle under the Retirement Savings Plan.
 
ARTICLE 5                      
 


 
DETERMINATION OF PAYMENT OF ACCOUNT
 
5.1  
Vesting of Account

 
A Participant’s right to receive payment from the Employer in an amount equal to
his Account derived from contributions made under Section 3.1 hereof, plus the
Deemed Earnings thereon, shall be one hundred percent (100%) vested and
non-forfeitable at all times.
 
The amount of a Participant’s Account other than that derived from contributions
made pursuant to Section 3.1 shall become vested in accordance with the
following schedule:
 
Years of Service
With the Employer
 
Vested Percentage
Less than 2
0%
2
20%
3
40%
4
60%
5
80%
6
100%

 
 
5

--------------------------------------------------------------------------------

 
 
A Participant’s Years of Service are determined in accordance with the Acxiom
Corporation Non-Qualified Matching Contribution Account.
 
Notwithstanding the foregoing schedule, a Participant’s Account other than that
derived from contributions made pursuant to Section 3.1 shall become 100% vested
and non-forfeitable upon the earliest occurrence of:
 
 
(a)
the Participant’s separation of service from the Employer at or after the first
day of the month coincident with or next following the date on which the
Participant attains age 65;

 
(b)           the Participant’s Disability while the Participant is employed by
the Employer; or
 
(c)           the Participant’s death while the Participant is employed by the
Employer.
 
Notwithstanding the provisions of this section, a Participant is accorded no
more protection than that of a general, unsecured creditor of the Employer, and
all amounts contributed to the Plan by Participants and the Employer remain a
part of the general assets of the Employer and subject to the claims of the
Employer’s creditors.
 
5.2  
Determination of Account

 
As of the date of a Participant’s separation of service from the Employer
(including termination due to any of the events specified under Section 5.1),
his vested Account Balance will be determined in accordance with the provisions
of Section 5.1.  Thereafter, as of the last day of the Plan Year coincident with
or next following his termination of employment, the non-vested portion of his
Account will be forfeited.  Such forfeited amount will be used to reduce the
contribution of the Employer hereunder for the Plan Year in which such
forfeitures occur.
 
5.3  
Timing of Payment

 
Unless a Participant receives an earlier distribution under Section 5.4, payment
of a Participant’s Account Balance will first be made to a Participant or
Beneficiary after any of the following events as elected by the Participant in
accordance with Section 5.5:
 
 
(a)
Termination of Employment.  A Participant is entitled to payment of his vested
Account Balance following the termination of his employment status with the
Employer.  The amount payable will be paid in the form elected by the
Participant under Section 5.5.  Payment will be made based on the Participant’s
Account Balance as of the fifteenth day of the first full month following the
month of the Participant’s termination.  Payment on account of termination of
employment will be made or begin within 90 days of the termination of
employment.



 
(b)
Fixed Time.  A Participant may receive payment of benefits under the Plan for a
Plan Year in the form and during the year specified by the Participant in his
election under Section 5.5.  Fixed time distributions will be made on January 31
of the year elected by the Participant based on the Participant’s Account
Balance as of the 15th day of such January.



 
6

--------------------------------------------------------------------------------

 
Notwithstanding the foregoing, the Employer reserves the right to decide the
date used to value a Participant’s Account for distribution, which date may
precede or follow the event giving rise to a distribution.


The Employer may delay a distribution for any reason permitted by Code Section
409A and the regulations thereunder.


5.4  
Unforeseeable Emergency

 
If the Employer, in its discretion, determines that the Participant has a severe
financial hardship caused by an unforeseeable emergency beyond the Participant’s
control, the Participant may receive a distribution of the vested portion of his
Account.  The payment is limited to the amount reasonably necessary to meet the
unforeseeable emergency.  Unforeseeable emergency shall mean severe financial
hardship to the Participant resulting from a illness or accident of the
Participant, the Participant’s spouse, the Participant’s dependent (as defined
in Code Section 152(a)) or the Participant’s Beneficiary, loss of the
Participant’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant.  A distribution on account of unforeseeable emergency may not
be made to the extent such emergency is or may be relieved through reimbursement
or compensation from insurance or otherwise, by liquidation of the Participant’s
assets, to the extent the liquidation of such assets would not cause severe
financial hardship, or by cessation of deferrals under the Plan.  A Participant
will suspend his deferrals in accordance with Section 3.1.
 
5.5  
Payment Election

 
A  Participant must elect the time and form of distribution of his benefit in
writing for a particular Plan Year prior to the first day of the Plan Year, or
within 30 days of his initial entry into the Plan, if later.
 
 
(a)
Distribution Forms.  Distribution of the balance credited to a Participant’s
Account (to the extent vested) shall be made based upon the Participant’s
distribution election in accordance with Section 5.5(b) in one of the following
forms as elected by the Participant:



(i) a lump sum payment comprising a complete distribution of the vested balance
credited to the Participant’s Account;
 
(ii) annual installment payments over a 2-year, 3-year, 5-year, 10-year or
20-year period.
 
 
(b)
Elections.  A Participant must elect the time of distribution pursuant to
Section 5.3 and the form of distribution pursuant to Section 5.5(a) of his
benefits for a particular Plan Year prior to the first day of that Plan Year, or
within thirty (30) days of his initial entry into the Plan, if later.  All such
elections are irrevocable for the Plan Year for which made and shall remain in
effect for all future Plan Years in which the Participant remains an Eligible
Employee; however, the Participant may amend his election effective as of the
first day of any subsequent Plan Year if the Participant executes such amendment
prior to the first day of such Plan Year.



 
7

--------------------------------------------------------------------------------

 
 
(c)
Change in Elections. Notwithstanding the foregoing, a Participant may alter the
time or form of an election, but the change will not take effect until twelve
(12) months after the date of the new election and the payment with respect to
the changed election must be deferred for five years from the date such payment
would otherwise have been first paid.  Further, in the case of distributions
under Section 5.3(b), the change must be made at least 12 months prior to the
first day of the first payment.

 
5.6  
Distribution Delay for Specified Employees

 
To the extent a Participant is a Specified Employee, any distribution from the
Plan on account of termination will not be made until the date which is six
months after the date of the Specified Employee’s separation from service with
the Employer or, if earlier, the date of the Specified Employee’s death.  To the
extent a Specified Employee has chosen to receive distributions in installments,
the first installment shall be paid on the first business day after expiration
of the six-month period, with all successive installments paid according to the
times set forth in Section 5.3.
 
5.7  
Beneficiaries

 
Each Participant will designate a Beneficiary to receive any amounts
distributable hereunder at the time of the Participant’s death on such forms as
the Employer may require.  In the absence of an effective beneficiary
designation as to all or a part of the Participant’s interest in the Plan, such
amount will be distributed to the beneficiary (or beneficiaries) to whom the
Participant’s benefits under the Retirement Savings Plan are payable (regardless
of whether the Participant made an election thereunder) and in the same
percentages, if applicable.
 
ARTICLE 6                      
 


 
MISCELLANEOUS
 
6.1  
Administration of the Plan

 
The Plan shall be administered by the Employer.  The books and records of the
Plan shall be maintained by the Employer at its expense, and no member of the
Board of Directors of the Employer, or any employee of the Employer acting on
its behalf, shall be liable to any person for any action taken or omitted in
connection with the administration of the Plan, unless attributable to his own
fraud or willful misconduct.  The Employer in its capacity as administrator
shall have full discretion to determine eligibility for an amount and method of
payment of benefits and to construe any ambiguous or unclear provisions to the
Plan and all such decisions of the Employer shall be enforced unless the
decision is arbitrary or capricious.
 
6.2  
Claims

 
A claim for benefits under the Plan shall be made in writing by the Participant
or, if applicable, the Participant’s Beneficiary, executor or administrator, or
authorized representative (collectively, the “Claimant”) to the Employer within
60 days of the event by which the Claimant claims he is entitled to receive
benefits under the Plan.
 
(a)           Claims Denials; Claims Appeals.
 
 
(i)
In general.  In any case in which a claim for Plan benefits of Claimant is
denied or modified, the Employer will notify such person of its decision in
writing.  Such notification will contain (a) specific reasons for the denial;
(b) specific reference to pertinent plan provisions; (c) a description of any
additional material or information necessary for such person to perfect such
claim and an explanation of why such material or information is necessary; and
(d) information as to the Plan’s claim review procedure.  Such notification will
be given within 90 days after the claim is received by the Employer (or within
180 days if special circumstances require an extension of time for processing
the claim and if written notice of such extension and circumstances is given to
such person within the initial 90-day period).  If such notification is not
given within such period, the claim will be considered denied as of the last day
of such period and such person may request a review of his claim.

 
 
8

--------------------------------------------------------------------------------

 
 
(ii)
Appeals.  Within 60 days after the date on which Claimant receives a written
notice of a denied claim (or, if applicable, within 60 days after the date on
which denial is considered to have occurred) such person (or his duly authorized
representative) may (a) file a written request with the Employer for a review of
his denied claim and of pertinent documents and (b) submit written issues and
comments to the Employer.  The Employer will notify Claimant of its decision in
writing.  Such notification will be written in a manner calculated to be
understood by the Claimant and will contain specific reasons for the decision as
well as specific references to pertinent Plan provisions.  The decision on
review will be made within 60 days after the request for review is received by
the Employer (or within 120 days if special circumstances, such as an election
by the Employer to hold a hearing, require an extension of time for processing
the request, and if written notice of such extension and circumstances is given
to such person within the initial 60-day period).  If the decision on review is
not made within such period, the claim will be considered denied.

 
 
(b)
Disability Claims.  If a claim for benefit is based on the Participant’s
Disability, the claim will be processed as specified in Section 6.2(a), except
that the following additional rules shall apply:

 
 
(i)
Notice of Decision.  The Employer will notify the Claimant of his decision
within 45 days of receipt of the claim.  The 45-day period may be extended for
an additional 30 days if the extension is necessary due to matters beyond the
Employer’s control, and the Employer notifies the Claimant prior to the
expiration of the initial 45-day period of the circumstances requiring the
extension and the date by which the Employer expects to render a decision.  The
30-day extension period can be extended for a second period of 30 days due to
matters beyond the Employer’s control, provided the Employer again notifies the
Claimant prior to the expiration of the first extension period in the same
manner as the first extension.  If the Claimant is asked to provide additional
information so that the claim can be processed, the Claimant will have 45 days
to provide the additional information.  In the case of an adverse determination
with respect to a claim, if an internal rule, guideline, protocol or other
similar criterion was relied upon in making the decision the Employer will
notify the Claimant of such reliance and that a copy of such rule, guideline,
protocol or other criterion will be provided free of charge to the Claimant upon
written request.

 
 
9

--------------------------------------------------------------------------------

 
 
(ii)
Review Procedures.  A Claimant will have 180 days following the receipt of an
adverse determination involving a Disability benefit to request a review of the
determination.  If a review of the adverse decision is requested, the following
shall apply:

 
 
(A)
No deference will be given to the initial decision and the review will be
conducted by an appropriate individual who is neither the individual who made
the initial decision nor a subordinate of that individual.

 
 
(B)
If the initial decision was based in whole or in part on a medical judgment, the
appropriate individual will consult with a health care professional who has the
appropriate training and experience in the field of medicine involved in the
medical judgment.

 
 
(C)
The Employer will provide to the Claimant the identity of the medical or
vocational experts whose advice was obtained on behalf of the Plan in connection
with the adverse determination, without regard to whether the advice was relied
on in making the determination.

 
 
(D)
Any health care professional engaged for purposes of reviewing the initial
decision will be an individual who is neither an individual who was consulted in
connection with the initial decision, nor a subordinate of that individual.

 
 
(E)
The Employer shall notify the Claimant of his decision on review within 45 days
after the request for review is received, or within 90 days if special
circumstances require an extension of time, the Claimant is given written notice
of the extension with the first 45-day period, and the notice describes the
special circumstances and indicates the date a decision is expected to be made.

 
Compliance with the claims review procedures set forth in this Section shall be
a condition precedent to the filing of a lawsuit by a Participant or his
Beneficiary or any person claiming through a Participant or Beneficiary in
connection with a Plan benefit, and a failure to timely exhaust the
administrative remedies set forth herein shall bar any such proceeding in
federal or state court.
 
6.3  
Amendment of the Plan

 
The Plan may be amended, in whole or in part, from time-to-time, by formal
action of the Employer’s Board of Directors, or a properly authorized committee
of the Board, and executed by an officer authorized to act on behalf of the
Employer with no further consent of any party.
 
 
10

--------------------------------------------------------------------------------

 
6.4  
Termination of the Plan

 
The Plan may be terminated, at any time, by action of the Board of Directors of
the Employer, without the consent of any other party.  The termination of this
Plan shall not result in the granting of any additional rights to any
Participant, such as, accelerated distributions and, to the extent not funded,
full vesting of his Account.  The Plan shall only be terminated, and funds from
all such Participants’ Accounts shall only become distributable, in accordance
with the Participant’s distribution election.  Notwithstanding the foregoing,
the Employer may elect to terminate the Plan and make accelerated distributions
in accordance with the following:
 
(a)  
Corporate Dissolution or Bankruptcy.  If termination of the Plan is due to
corporate dissolution or bankruptcy, the Employer may make an accelerated
payment as allowed under Section 409A of the Code upon the later of the calendar
year the Plan terminates, or the first calendar year in which payment is
administratively practicable;

 
(b)  
Change in Control.  If termination of the Plan is due to a change in control, as
defined by Code Section 409A and the guidance thereunder, the Employer may make
distributions during the period beginning 30 days prior to and ending 12 months
following the change in control event; or

 
(c)  
Termination in the Ordinary Course.  If the Employer terminates the Plan along
with all other programs that would be aggregated with the Plan as provided in
Code Section 409A and the guidance thereunder, and this termination is not
proximate to a downturn in the financial health of the Employer, the Employer
may make distributions no earlier than 12 months after and no later than 24
months after the termination of the Plan.  Under this scenario, the Employer
shall not adopt a new plan that would be aggregated with the Plan within three
years after the termination.

 
6.5  
Withholding

 
The Employer may withhold federal, state and local employment and income taxes
on deferrals and/or distributions as required by law.
 
6.6  
Domestic Relations Orders

 
In the event the Employer receives a domestic relations order from a potential
alternate payee, the Employer will notify the Participant whose benefit is the
subject of such order.  The Employer will, within a reasonable period of time,
determine whether the order is a Qualified Domestic Relations Order under Code
Section 414(p) (a “QDRO”) and will notify the Participant of its
determination.  No payment will be made to an alternate payee until the Employer
(or a court of competent jurisdiction reversing an initial adverse determination
by the Employer) determines that the order is a QDRO.  Payment will be made to
an alternate payee in accordance with the QDRO, as soon as reasonably possible
after the QDRO determination is made, without regard to whether the
distribution, if made to a Participant at the time specified in the QDRO, would
be permitted under the terms of the Plan.
 
 
11

--------------------------------------------------------------------------------

 
6.7  
Notices to Participants

 
From time-to-time, the Employer shall provide a Participant with an accounting
of the value of his Account no less than the frequency provided under the
Retirement Savings Plan.  Further, a Participant will be provided written notice
of any amendment of the Plan that affects his rights herein, and of the
termination of the Plan.
 
6.8  
Non-Alienation

 
To the extent permitted by law, the right of any Participant or Beneficiary in
any Account Balance hereunder shall not be subject to any manner to attachment
or other legal process for the debts of such Participant or Beneficiary, and any
such Account Balance shall not be subject to anticipation, alienation, sale,
transfer, assignment or encumbrance.
 
6.9  
Arbitration

 
Any dispute or controversy arising under or in connection with this Plan shall
be settled exclusively by arbitration in Faulkner County, Arkansas, in
accordance with the rules of the American Arbitration Association then in
effect.  Judgment may be entered on the arbitrator’s award in any court having
jurisdiction.  Each party shall bear his or its own costs of arbitration, but if
the Employee is the prevailing party in such arbitration, he shall be entitled
to recover from Acxiom Corporation as party of any award entered his reasonable
expenses for attorneys’ fees and disbursements.
 
6.10  
Law Governing

 
This Plan shall be governed by and construed in accordance with the laws of the
State of Arkansas without giving effect to any principle of conflict-of-laws
that would require the application of the law of any other jurisdiction.
 
6.11  
Validity

 
The invalidity or unenforceability of any provision or provisions of this Plan
shall not affect the validity or enforceability of any other provision of this
Plan, which shall remain in full force and effect.
 
6.12  
Status of Participants

 
Participants have the status of general unsecured creditors of the Employer with
respect to their rights under this Plan.  This Plan constitutes a mere unsecured
promise by the Employer to pay benefits in the future.  It is the intention of
the parties that the Plan be unfunded for tax purposes and for Title I of ERISA.
 
6.13  
Effect on Successors in Interest

 
This Plan shall inure to the benefit of and be binding upon the heirs,
administrators, executors and successors of each of the parties thereto.
 
IN WITNESS WHEREOF, and as conclusive evidence of the adoption of the foregoing
instrument comprising the Acxiom Corporation Non-Qualified Deferral Plan, Acxiom
Corporation, as the Employer, has caused its seal to
 
 
 
12

--------------------------------------------------------------------------------

 
be affixed hereto and these presents to be duly executed in its name and behalf
by its proper officers thereunto authorized this 10th day of December, 2008.
 
 
                                                              
 

 ATTEST:            ACXIOM CORPORATION  
 
  /s/ Catherine L. Hughes
   /s/ Cindy K. Childers, SVP - HR  
 Secretary      Catherine L. Hughes
 
   Name and Title  Cindy K. Childers, SVP - HR
         

 
 


                                                                
 
 
13 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
